Exhibit 10.1

ROBBINS & MYERS, INC.

AWARD AGREEMENT

RESTRICTED SHARE UNIT AWARD TO                                         

This AWARD AGREEMENT (the “Agreement”) is entered into as of the Award Date set
forth below between ROBBINS & MYERS, INC., an Ohio corporation (the “Company”),
and                                          (“Employee”).

A. The Company from time to time makes Share Unit Awards to Employees under the
Company’s 2004 Stock Incentive Plan As Amended (the “2004 Plan”), a copy of
which has been provided to Employee and is incorporated herein by this
reference;

B. For the purpose of encouraging Employee to have a proprietary interest in the
Company through stock ownership, to continue in the service of the Company and
its Subsidiaries, and to render superior performance during the period of
employment, the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company has determined that Share Units should be
awarded under the 2004 Plan to Employee; and

C. Any capitalized term used herein that is not defined herein shall have the
meaning ascribed to it in the 2004 Plan.

NOW, THEREFORE, THE COMPANY AND EMPLOYEE INTENDING TO BE LEGALLY BOUND HEREBY
AGREE AS FOLLOWS:

SECTION 1. RESTRICTED SHARE UNIT AWARD.

1.1 Grant of Restricted Share Units.

(a) The Company hereby grants to Employee on October 5, 2011 (the “Award Date”),
subject to the terms and conditions of the 2004 Plan and this Agreement,
                 Share Units (the “Restricted Share Units”), as a Share Unit
Award under the 2004 Plan. Each Restricted Share Unit represents the contingent
right to receive one Common Share of the Company (“Common Share”) and shall at
all times be equivalent to one Common Share. The Restricted Share Units shall be
credited in a book entry account established for Employee until payment in
accordance with Section 1.4 hereof.

(b) From and after the Award Date and until the earlier of (i) the time when the
Restricted Share Units are paid in accordance with Section 1.4 hereof or
(ii) the time when Employee’s right to payment of the Restricted Share Units is
forfeited in accordance with Section 1.5(c) hereof, on the date that the Company
pays a cash dividend (if any) to holders of Common Shares generally, Employee
shall be entitled to a cash amount equal to the product of (i) the dollar amount
of the cash dividend paid per Common Share on such date and (ii) the total
number of unpaid Restricted Share Units credited to Employee as of such date
(“Dividend Equivalent”). The



--------------------------------------------------------------------------------

Dividend Equivalent shall be paid to Employee at the same time that the related
dividend is paid to the holders of Common Shares. Dividend Equivalents will be
subject to any required withholding for federal, state, local, foreign or other
taxes.

1.2 Restrictions.

(a) The Restricted Share Units may not be sold, transferred, assigned or subject
to any encumbrance, pledge or charge or disposed of for any reason.

(b) All unvested Restricted Share Units shall be forfeited and all rights of
Employee with respect to such units shall terminate in their entirety on the
terms and conditions set forth in Section 1.5.

(c) Any attempt to dispose of unvested Restricted Share Units or any interest in
such units in any manner contrary to the restrictions set forth in the 2004 Plan
or in this Agreement shall be void and of no effect.

(d) Employee shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in the Common Shares underlying the
Restricted Share Units until such Common Shares have been delivered to Employee
in accordance with Section 1.4. The obligations of the Company under this
Agreement will be merely that of an unfunded and unsecured promise of the
Company to deliver Common Shares in the future in accordance with the terms, and
subject to the conditions, of this Agreement, and the rights of Employee will be
no greater than that of an unsecured general creditor. No assets of the Company
will be held or set aside as security for the obligations of the Company under
this Agreement.

1.3 Vesting.

(a) Subject to the provisions contained in this Section 1.3, the restrictions
set forth in Section 1.2 with respect to the Restricted Share Units shall apply
during the restricted period and expire on October 5, 2014.

(b) All unvested Restricted Stock Units shall be forfeited and returned to the
Company and all rights of Employees with respect to such units shall terminate
in their entirety on the terms and conditions set forth in Section 1.5(c).

1.4 Payment.

(a) The Company shall deliver to Employee (or Employee’s estate in the event of
death) the Common Shares underlying the Restricted Share Units that have become
vested in accordance with Section 1.3 or Section 1.5 within ninety (90) days
following the earlier of (i)                 , 2014; (ii) Employee’s “separation
from service” within the meaning of Section 409A of the Code; or (iii) the
occurrence of a “change in the ownership,” “a change in the effective control”
or a “change in the ownership of a substantial portion of the assets” of the
Company within the meaning of Section 409A of the Code. Notwithstanding the
foregoing, in the event that the earlier to occur of the events described in
(i), (ii) and (iii) of the preceding

 

2



--------------------------------------------------------------------------------

sentence is Employee’s “separation from service” for any reason other than
death, the Company shall deliver the Common Shares underlying the vested
Restricted Share Units on the first day of the seventh month following such
“separation from service” (or, if earlier, within ninety (90) days after
Employee’s death).

(c) The Company’s obligations with respect to the Restricted Share Units shall
be satisfied in full upon the delivery of the Common Shares underlying the
vested Restricted Share Units.

1.5 Acceleration on Change of Control, Death or Disability; Forfeiture.

(a) In the event of a Change of Control of the Company, all unvested Restricted
Share Units shall automatically become vested on the date when the Change of
Control is deemed to have occurred.

(b) In the event of Employee’s termination of employment on account of death,
Disability, Retirement, or, to the extent provided in an Employment Agreement
between the Company and Employee (an “Employment Agreement”), termination by the
Company without “Cause” or termination by Employee for “Good Reason” (as such
terms are defined in the Employment Agreement), all unvested Restricted Share
Units shall automatically become fully vested on the date of Employee’s
termination of employment for such reason.

(c) If Employee’s employment with the Company terminates for any reason other
than death, Disability or Retirement, or, to the extent provided in an
Employment Agreement, termination by the Company without “Cause” or termination
by Employee for “Good Reason” (as such terms are defined in the Employment
Agreement), all unvested Restricted Share Units shall be forfeited by Employee
as of the date of termination.

1.6 Payment of Applicable Taxes.

No Common Shares shall be delivered to Employee hereunder until any taxes
payable by Employee with respect to the Restricted Share Units have been
withheld by the Company or paid by Employee. Employee may use Common Shares to
pay the Company all or any part of the mandatory federal, state, local, or
foreign withholding tax payments due upon payment of the Common Shares. Payment
of applicable taxes may be made as follows: (i) in cash, (ii) payment in Common
Shares owned by Employee, including those that have been earned under the 2004
Plan, or (iii) by a combination of the methods described above.

SECTION 2. REPRESENTATIONS OF EMPLOYEE.

Employee hereby represents to the Company that Employee has read and understands
the provisions of this Agreement and the 2004 Plan, and Employee acknowledges
that Employee is relying solely on his or her own advisors with respect to the
tax consequences of the Restricted Share Unit Awards. Employee understands and
acknowledges that nothing contained in this Agreement shall confer upon Employee
any right with respect to continued employment by the Company, nor limit or
affect in any manner the right of the Company to terminate the employment or
adjust the compensation of Employee.

 

3



--------------------------------------------------------------------------------

SECTION 3. NOTICES.

All notices or communications under this Agreement shall be in writing,
addressed as follows:

 

To the Company:    Robbins & Myers, Inc.    51 Plum Street, Suite 260    Dayton,
Ohio 45440    Attention: Vice President, Human Resources To Employee:    At the
last residence address of Employee on file with the Company.

Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested), (b) be sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), or (c) be given
electronically, if receipt is confirmed electronically to the sender within 24
hours and the actual date of receipt shall determine the time at which notice
was given.

SECTION 4. PLAN CONTROLLING; CLAWBACK POLICY.

The Award is subject to all of the terms and conditions of the 2004 Plan. In the
event of a conflict between the 2004 Plan and this Agreement, the provisions of
the 2004 Plan shall control. The Robbins & Myers, Inc. Compensation Clawback
Policy dated October 5, 2010 is hereby incorporated by reference.

SECTION 5. GOVERNING LAW.

This Agreement and its validity, interpretation, performance and enforcement
shall be governed by the laws of the State of Ohio other than the conflict of
laws provisions of such laws.

SECTION 6. SEVERABILITY.

Whenever possible, each provision in this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, then (a) such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement shall remain in
full force and effect.

SECTION 7. STRICT CONSTRUCTION.

No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of any of the terms of the
2004 Plan, this Agreement or any rule or procedure established by the Committee.

 

4



--------------------------------------------------------------------------------

SECTION 8. DEFINITIONS.

(a) “Change of Control” means and shall be deemed to have occurred on (i) the
date upon which the Company is provided a copy of a Schedule 13D, filed pursuant
to Section 13(d) of the Securities Exchange Act of 1934 indicating that a group
or person, as defined in Rule 13d-3 under said Act, has become the beneficial
owner of 20% or more of the outstanding Voting Shares or the date upon which the
Company first learns that a person or group has become the beneficial owner of
20% or more of the outstanding Voting Shares if a Schedule 13D is not filed;
(ii) the date of a change in the composition of the Board such that individuals
who were members of the Board on the date two years prior to such change (or who
were subsequently elected to fill a vacancy in the Board, or were subsequently
nominated for election by the Company’s shareholders, by the affirmative vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such two year period) no longer constitute a majority of the
Board; (iii) the date of the consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the Voting Shares of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into Voting Shares of the surviving entity) at least 50% of the total
voting power represented by the Voting Shares of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or (iv) the
date shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets.

(b) “Company” means Robbins & Myers, Inc., an Ohio corporation, and when used
with reference to employment of Employee, Company includes any Subsidiary of the
Company.

(c) “Retirement” means Employee’s Early Retirement or Normal Retirement as
defined in the 2004 Plan.

IN WITNESS WHEREOF, the Company and Employee have duly executed this Agreement
as of the Award Date.

 

ROBBINS & MYERS, INC. By:  

 

Name:   Peter C. Wallace, President and Chief Executive Officer EMPLOYEE

 

Name:

 

5